This is an attempted appeal from an interlocutory order of the county court at law of El Paso county appointing a receiver. In the absence of a statute authorizing the same, an appeal will not lie from an interlocutory order. Article 2250, *Page 202 
R.S., authorizes an appeal from an interlocutory order of the district court appointing a receiver. By its terms the right of appeal is limited to such orders of the district court. Accordingly, this appeal should be dismissed. Muela v. Moye (Tex. Civ. App.) 185 S.W. 331.
It is so ordered.